DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunji et al. (US 10,988,105) in view of Sasaki et al. (US 11,148,634).

Regarding claim 1, Gunji et al. discloses A vehicle pop-up hood apparatus, comprising: 
a hood (11; Gunji et al.) that closes an opening part at an outer part of a vehicle body; 
a hood lock mechanism (c.3, l.47-50; Gunji et al.) that fixes a substantially (taken broadly as “any” position) middle part in a vehicle width direction of the hood to the vehicle body; 
an actuator (7,72; Gunji et al.) that displaces the movable block upward in a case where a predetermined condition is satisfied; and 
a pair of auxiliary support parts (17; Gunji et al.)  that support side edge parts on both sides in the vehicle width direction of the hood from below when the hood is displaced upward by an operation of the actuator, wherein each of the auxiliary support parts comprises: a load reception block that is capable of supporting the side edge part of the hood from below; 	
a biasing member (any unit, spring force, c.10, l.49; Gunji et al.) that biases the load reception block upward; and 
a displacement regulation member (slot, 17c; Gunji et al.) that regulates an upward displacement from an initial position of the load reception block against a biasing force of the biasing member, and the movable block and the displacement regulation member are interlocked by an interlock part (mechanical unlocking means; Gunji et al.)  that displaces the displacement regulation member in a regulation release direction in response to an upward displacement of the movable block by the actuator.
Gunji et al. does not disclose: a support mechanism having a movable block that supports the hood lock mechanism and a base block that is fixed to the vehicle body and that supports the movable block such that the movable block is movable upward and downward for the purpose of attaching a moveable rod to a latch.
Sasaki et al. teaches a support mechanism having a movable block (41; Sasaki et al. that supports the hood lock mechanism and a base block that is fixed to the vehicle body and that supports the movable block such that the movable block is movable upward and downward for the purpose of providing.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Gunji et al with a support mechanism having a movable block (41; Sasaki et al. that supports the hood lock mechanism and a base block that is fixed to the vehicle body and that supports the movable block such that the movable block is movable upward and downward as taught by Sasaki et al.  for the expected benefit of providing a base element to transfer significant load during normal operation as well as in a collision.   

Regarding claim 2, the combination makes obvious The vehicle pop-up hood apparatus according to Claim 1, wherein the predetermined condition is a condition for determining an emergency (c.1, l.10; Gunji et al.).

Regarding claim 5, the combination makes obvious The vehicle pop-up hood apparatus according to Claim 1, comprising a load support part (21, Fig.3; Sasaki et al.) that comes into contact with the vehicle body and a lower surface of the load reception block such that a load is transmittable to the vehicle body 9Fig.2; Sasaki et al.) and the lower surface of the load reception block in response to an upward displacement of the load reception block by a predetermined amount or more.

Regarding claim 6, the combination makes obvious The vehicle pop-up hood apparatus according to Claim 5, wherein the load support part (41; Sasaki et al.) is constituted of the displacement regulation member.

Claim 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunji et al. (US 10,988,105) in view of Sasaki et al. (US 11,148,634).

Regarding claim 3, the combination makes obvious The vehicle pop-up hood apparatus according to Claim 1, wherein the interlock part comprises: 
an operation cable (l.59-60; having one end part that is connected to the displacement regulation member; and an operation conversion part that converts the upward displacement of the movable block into a retraction operation of another end part of the operation cable.
Gunji et al. does not disclose: an operation cable (l.59-60; having one end part that is connected to the displacement regulation member; and an operation conversion part that converts the upward displacement of the movable block into a retraction operation of another end part of the operation cable
Sasaki et al. teaches an operation cable having one end part that is connected to the displacement regulation member; and an operation conversion part that converts the upward displacement of the movable block into a retraction operation of another end part of the operation cable for the purpose of mechanical coupling cylinder body to a support rod.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Gunji et al. with an operation cable (l.59-60; having one end part that is connected to the displacement regulation member; and an operation conversion part that converts the upward displacement of the movable block into a retraction operation of another end part of the operation cable as taught by Sasaki et al. for the expected benefit of providing a mechanical actuation of the hood popping function independent of the condition of the electrical system of the vehicle.  

Claim 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunji et al. (US 10,988,105) in view of Sasaki et al. (US 11,148,634) Further in view of (Szente et al. (US 10,800,374).

Regarding claim 4, the combination makes obvious The vehicle pop-up hood apparatus according to Claim 3, 
The combination does not disclose: conversion part is constituted of a cable retraction lever of which a rotation amount is controlled by a cam mechanism.
Szente et al. teaches conversion part is constituted of a cable retraction lever (50; Szente et al.) of which a rotation amount is controlled by a cam mechanism (within lever; Szente et al.) for the purpose of actuating a latch mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the combination with conversion part is constituted of a cable retraction lever of which a rotation amount is controlled by a cam mechanism as taught by Szente et al. for the expected benefit of remote operation of a latch mechanism as is widely practiced and well known in the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675